 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      GISELA AGUIRRE,                                      Case No. 1:19-cv-00750-DAD-EPG
10
                     Plaintiff,                            ORDER RE: NOTICE OF VOLUNTARY
11                                                         DISMISSAL OF ENTIRE ACTION WITH
      v.                                                   PREJUDICE
12

13    NATIONAL CREDIT CONTROL AGENCY,                      (ECF Nos. 6, 7)
      INC.,
14
                     Defendant.
15

16
           On July 1, 2019, Plaintiff, Gisela Aguirre, filed a notice of voluntary dismissal of entire
17
     action without prejudice. (ECF No. 6.) On July 2, 2019, Plaintiff filed a notice of errata,
18
     notifying the Court that the voluntary dismissal was erroneously filed as a dismissal without
19
     prejudice, and that the dismissal should, instead, be with prejudice. (ECF No. 7.) Defendants
20
     have not filed either an answer or a motion for summary judgment. Accordingly, in light of the
21
     notice and notice of errata, the case has ended and is dismissed with prejudice. See Fed. R.
22
     Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk
23
     of the Court is respectfully directed to close this case.
24 IT IS SO ORDERED.

25
       Dated:     July 3, 2019                                   /s/
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
